Citation Nr: 1805884	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for carcinoma of the left tonsil.
			

REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In December 2015, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

Carcinoma of the left tonsil was not manifest in service or within one year of separation, and is not attributable to service, including in-service exposure to herbicides.


CONCLUSION OF LAW

Carcinoma of the left tonsil was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in December 2015.  With respect to the issues decided, the Board instructed the RO to schedule the Veteran for an appropriate VA examination and readjudicate the claim.  The Veteran was scheduled for and attended an appropriate January 2016 VA examination.  The RO readjudicated the claim most recently in an August 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was provided the necessary notice in a letter dated in April 2011.  Notably, the Veteran acknowledged receiving a VCAA letter in a May 2011 signed statement, where the Veteran stated that he would be sending VA more information or evidence within 30 days to support his claim.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained an examination with respect to this claim in January 2016.  

The Board finds that the clinical observations and opinion are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

In April and August 2016 letters, the Veteran challenged the adequacy of the January 2016 VA examination.  He stated that he did not believe the examiner performed a thorough examination.  In advancing an argument concerning the adequacy of the examination, it is not clear whether the Veteran raised a general challenge to the professional competence of the VA examiner who provided this examination.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion.  Indeed, whereas here the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Explained in further detail below, the Board finds that the examiner is competent and will assign appropriate probative weight to the opinion.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination has been met.  38 C.F.R. § 3.159(c)(4).

III. Service Connection 

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  The Veteran served in Vietnam and presumed that he was exposed to Agent Orange under 38 U.S.C. § 1116.  See January 1968 Certificate of Achievement.  

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), include prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), or soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) that manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e) (2017).   The term soft-tissue sarcoma is defined at Note 1 under 38 C.F.R. § 3.309(e) (2014).  There is a general one year presumption for malignant tumors.  38 U.S.C. § 1101, 1110, 1112, 1113.

Notwithstanding the provisions of 38 U.S.C. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a carcinoma of the left tonsil, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The Veteran's service treatment records (STR) do not reflect any treatment or manifestations of carcinoma.  The Veteran's January 1968 separation examination marks the Veteran's head, neck, face, mouth and throat as normal.  The Veteran also self-reported that he did not have any ear, nose, or throat trouble during this timeframe. 

The Veteran was diagnosed with carcinoma of the left tonsil in November 2002.  Initial findings were consistent with squamous cell carcinoma of the left tonsil with metastasis to the left neck.  The Veteran underwent excision of the left neck node, and the postoperative diagnosis was a malignant neoplasm of lymph node, left neck, metastatic.  He then received radiation therapy of the left tonsillar area and the rest of the neck.  See November 2002 Private Treatment Records.  The Veteran also underwent a CT scan of his neck, which showed an approximate 3cm mass on the left side of his neck, which was most likely thought to be a brachial cleft cyst with no other suspicious lesions seen or primary sites noted.  

The Veteran's social history included a note that the Veteran had a five year period of smoking one pack per day, but quit in 1969.   Id.  

November 2005 and May 2007 private treatment records reflect that the Veteran reported chronic dryness of the mouth, and denied any pain in his throat, or problems with swallowing.  He denied any ear pain or headaches and had no change in his voice.  The Veteran reported that his appetite was good and his weight was stable.  Upon examination, the carcinoma of the left tonsil appeared to remain in remission.  September 2011 private treatment records continue to reflect no evidence of carcinoma. 

On the Veteran's March 2014 VA Form -9, he reported that he continued to have dry mouth and throat, and swelling of the submental area of the neck.  To that effect, the Veteran reported that although his cancer was currently in remission, he still suffered from significant long-term adverse effects of irradiation.  Specifically, he stated that osteoradionecrosis and xerostomia caused severe dental damage resulting in tooth extractions and dentures.  He also claimed long-term weight loss due to loss of saliva glands and dentures.

The Veteran submitted a statement in March 2014 in which he explained he was not claiming that his squamous cell cancer manifested in service.  Instead, he asserted that his form of cancer was caused by Agent Orange and should be service connected on a presumptive basis. 

The Veteran was provided a VA examination in January 2016.  The examiner noted that the Veteran had a squamous cell cancer found on the left tonsil.  He correctly noted that by the time of diagnosis it had locally spread to the surrounding throat tissues (larynx, thyroid and other local structures).  The examiner reported that the Veteran was left with significant residuals of swallowing difficulties, a persistent dry cough, poor saliva production, and that he had lost teeth.  The examiner concluded that this was primarily due to the radiation treatments and to a lesser extent the surgery.  The Veteran also reported difficulty tasting objects and a decreased appetite.  He lost about 80 pounds total since the cancer was discovered in 2002.  When the Veteran contracted colds and other upper respiratory infections, he also had swelling in the throat. 

After performing an examination and reviewing the Veteran's medical history, the examiner provided an explanation of the specific kind of cancer suffered by the Veteran.  The Veteran has locally metastatic squamous cell cancer.  The examiner addressed the Veteran's contention that his cancer was found on lymphoid tissue and therefore should be a presumptively connected cancer related to Agent Orange.  The examiner explained that cancers are named by the type of tissue that the cancer originated from and (kind of) the location.  Upon getting the pathological diagnosis above, the examiner stated that the type of cancer is more related to a skin cancer or the covering tissue over the tonsil.  He explained that the Veteran's cancer just happened to be on the left tonsil, but was not a lymphoid tissue cancer.  The examiner stated that an analogy would be having a skin cancer that was found on the knee.  It is not a knee cancer, it is a skin cancer found on the knee.  Lymphoid cancers would be leukemia or lymphoma, and not a squamous cell carcinoma.  The examiner concluded that although the Veteran's cancer was found on lymphoid tissue, it was not a presumptively connected cancer related to Agent Orange.  

The Veteran has also stated that since his cancer spread to the upper respiratory area (larynx and neck), that this too should be considered a "respiratory cancer" and therefore would also be presumptively service connected due to Agent Orange.  The examiner stated that this contention was not medically correct.  He explained that the Veteran's cancer is a nonrespiratory cancer that spread to some local respiratory tissues.   He explained that this would be similar to a person being diagnosed with breast cancer that had spread to the brain and bones.  That person does not have brain or bone cancer, they have breast cancer that has spread to the brain and bones.  The examiner also stated that tonsils are in the pharynx and are not considered part of the respiratory system.  He concluded that the Veteran's cancer is not a respiratory cancer and not a lymphoid cancer, but instead a squamous cell cancer that happened to be located on the tonsil (lymph tissue) and spread to some local respiratory structures.  

Although the Veteran is presumed to have been exposed to herbicides during service, pharynx and squamous cell cancers are not among those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).  The examiner also determined that based on current science, this Veteran's disability was less likely than not incurred in or caused by the Veteran's service.  

As noted above, in April and August 2016, the Veteran submitted statements questioning the fairness of the January 2016 VA examination.  He stated that the examination was not an appropriate length in which the examiner could have made a valid conclusion.  The Board, however, disagrees and gives the January 2016 VA examiner's opinion greatest probative weight.  The examiner addressed all of the Veteran's contentions and provided an very thorough rationale as to why the Veteran's cancer was different than those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).  

Based on the foregoing evidence, the Board finds entitlement to service connection for carcinoma of the left tonsil is not warranted on either a presumptive or a direct basis.  First, the 2016 VA examination report adequately clarified and explained the Veteran's carcinoma, differentiating it from those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).   Thus, the presumptive provisions at 38 C.F.R. § 3.307 and 3.309 for herbicide exposed Veteran's do not apply.  

The evidence likewise does not establish that squamous cell cancer had its onset in service or within the presumptive period, and the evidence does not show continuity of symptoms related to squamous cell cancer since service.  Not only are there no signs or symptoms in the Veteran's STR's, but he also submitted the March 2014 correspondence denying any medical symptoms during his time in service.  

The medical evidence of record does not show that the squamous cell carcinoma of the Veteran's left tonsil is otherwise etiologically related to service, to include exposure to herbicides.  The January 2016 examiner explained that there was insufficient medical evidence available to attribute the diagnosed squamous cell carcinoma with exposure to Agent Orange, and the Veteran has not submitted any competent medical evidence to show an etiological relationship between his type of cancer and exposure to herbicides in service.  While the Veteran was claimed his squamous cell carcinoma is related to such exposure, there is nothing to indicate that as a lay person he has the medical expertise to render such an etiological opinion.  

In view of the foregoing, the preponderance of the evidence is against the claim seeking service connection.  The benefit-of-the-doubt standard of proof does not apply; and the appeal in this matter must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for carcinoma of the left tonsil is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


